Voto concurrente del
Juez Asociado Señor Santana Becerra
San Juan, Puerto Rico, a 14 de noviembre de 1968
Al concurrir en la confirmación de la sentencia apelada deseo expresar — como lo hice también en Pueblo v. Ramón Morales, Cr-68-115, Sentencia de 25 de octubre de 1968— por lo que pueda inferirse de lo expuesto en el segundo párrafo de la Opinión Per Curiam en este caso, que no estoy aceptando implícitamente la vigencia en el Estado Libre Asociado de Puerto Rico de la decisión del Tribunal Supremo de los Estados Unidos emitida en Duncan v. State of Louisiana, 391 U.S. 145, y que extendió a los Estados, a través de la Enmienda XIV, el derecho a proceso por Jurado de la Sexta Enmienda.